DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4 and 6-18, previously amended and filed on 3/16/2022, are pending.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Weyerhaeuser et al. (US Publication 201 7/0322988 A1), Tang et al. (US Publication 2017/0193054 A1), Pal et al. (US Publication 2019/0138640 A1), and Rogers et al. (US Publication 2018/0096166 A1) teach analogous art to the instant application, that of query processing. Weyerhaeser more specifically teaches processing multiprovider queries to a database management system. Tang more specifically teaches generating a physical plan for a query for a node in a distributed system. Pal more specifically teaches performing ordering of operation events for worker nodes. Roger more specifically teaches utilizing policy and attribute information associated with provider counts when processing queries. However, after careful consideration of the arguments set forth on 7/21/2022 and the claim amendments filed 3/16/2022, the applicant’s representative specifically pointed out how the claims overcome the prior art of record, particularly the prior art of Weyerhaeser in view of Tang, Pal, and Rogers teaching controlling access to providers when performing multiprovider queries through policy and attribute information based on a physical query plan for specific providers that are time-ordered, but does not explicitly indicate generating a query instruction of each provider from an analyzed multi-party joint query, the query instruction comprising a mark type of each operator in the physical execution plan of the provider, the mark type comprising a unilateral computing operator, a multi-party non-mixed operator, or a multi-party mixed column operator, and being determined based on a number of providers involved by the operator, as disclosed in independent claim 1 and similarly in independent claims 4 and 12.
The feature of determining a mark type of operators in query instructions is disclosed in claim 1, that recites “generating a query instruction of each provider according to the physical execution plan of each provider, and sending the query instruction to respective provider, wherein the query instruction is configured to instruct the providers to perform a query cooperatively, the query instruction of each provider comprising a plurality of sub-execution commands, each of the plurality of sub-execution commands has a corresponding execution order, the plurality of sub- execution commands are executed in turn by the corresponding provider according to the execution order corresponding to each sub-execution command; the query instruction of each provider comprising a mark type of each operator in the physical execution plan of the provider, the mark type comprises a unilateral computing operator, a multi-party non-mixed operator, or a multi-party mixed column operator, the mark type is determined based on a number of providers involved by the operator.”, and similarly in claims 4 and 12. Consequently, independent claims 1, 4, and 12 and dependent claims 2-3, 6-11, and 13-18 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hardin (US Publication 2016/0171068)
Rogers (US Patent 10,614,242)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168